Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a therapy control circuit that is configured to down-titrate a therapy dosage in response to a generated composite signal metric trend falling below a specific threshold and indicating a decreased trend in combination with the other limitations required by independent claim 1. 
The closest prior art of record for this specific limitation is Baviere et al. (WO 2017/125682). Baviere discloses a system for adjusting a therapy dosage (100) comprising a therapy control circuit (30) configured to down-titrate the therapy dosage in response to the generated signal metric trend falling below a specific threshold ([0105-0106]). However, Baviere does not disclose down titrating the therapy dosage in response to the generated composite signal metric trend both falling below a specific threshold and indicating a decreased trend, and there is not motivation to suggest a modification to the system of Baviere to include adjusting the dosage based on the trend both falling below a threshold and indicating a decreased trend. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783